Citation Nr: 1628121	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  15-31 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for bilateral hearing loss.
 
2.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs




ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from August 1951 to January 1954.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

As regards characterization of the Veteran's appeal, the Board notes that it has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and in view of the Board's favorable disposition of the request to reopen-the Board has characterized the appeal as now encompassing the matters as set forth on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran when further action, on his part, is required. 



FINDINGS OF FACT

1.  A December 2009 rating decision denied entitlement to service connection for bilateral hearing loss and tinnitus.  Although notified of the denial, the Veteran did not initiate an appeal, nor was new and material evidence received during the one-year period following notification of the denial, or additional service records received.  The decision is, therefore, final. 
 
2.  Evidence received since the December 2009 AOJ decision is new and relates to an unestablished fact necessary to substantiate the merits of a claim for entitlement to service connection for bilateral hearing loss, and raises a reasonable possibility of substantiating such claim.
 
3.  Evidence received since the December 2009 AOJ decision is new and relates to an unestablished fact necessary to substantiate the merits of a claim for entitlement to service connection for tinnitus, and raises a reasonable possibility of substantiating such claim. 

4.  The evidence indicates the Veteran's tinnitus had its onset in service.


CONCLUSIONS OF LAW

1.  A December 2009 decision in which the AOJ denied service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).
 
2.  As evidence pertinent to the claim for service connection for bilateral hearing loss received since the December 2009 AOJ denial is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156 (2015).
 
3.  As evidence pertinent to the claim for service connection for tinnitus received since the December 2009 AOJ denial is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  Resolving any reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 101, 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the Board's favorable disposition of the claims to reopen, as well as the Veteran's claim for service connection for tinnitus, the Board finds that all notification and development actions needed to fairly adjudicate these aspects of the appeal have been accomplished. 

At the time of the prior denial and currently, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

By way of history, in a December 2009 rating decision, the AOJ denied the Veteran's claim for service connection for bilateral hearing loss and tinnitus. 

The evidence of record at the time of the December 2009 decision consisted of the Veteran's service treatment records, VA treatment records from December 2008 to November 2009, and the report of an October 2009 VA examination.  The service treatment records are negative for any complaints related to hearing loss.  The VA treatment records showed some complaints of tinnitus.  The AOJ found that there was no evidence of hearing loss while in service, and noted that the October 2009 examination failed to yield a diagnosis of such.  In addition, the AOJ found that the Veteran's tinnitus was not due to his military service, as there were no complaints of tinnitus in service and that the onset of tinnitus occurred many years following discharge from service.  The AOJ also found that the Veteran incurred noise exposure while working in construction, following service. 

The Veteran was informed of the decision and his appellate rights in a December 2009 letter; however, he did not initiate an appeal in these matters.  Therefore the December rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by, or on behalf of, the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claim in September 2012.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R.  
§ 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996). 

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Here, the last final denial of the claim is the AOJ's December 2009 decision.  Pertinent evidence added to the claims file since that decision includes the Veteran's updated VA treatment records, private medical records, statements from the Veteran, plus the report of a March 2014 VA audiological examination, with an April 2014 addendum.

In a March 2014 telephone call to VA, the Veteran indicated that he was around jet engines constantly, and was hospitalized because of his hearing loss, while in service.  
The March 2014 examination report indicated a diagnosis of bilateral hearing loss.  The audiologist noted that the Veteran's tinnitus had, by his account, an in-service onset.  However, in the April 2014 addendum, the audiologist concluded that the Veteran's hearing loss was not due to service and, since his tinnitus was secondary to the hearing loss, it was also not due to service. 

In a September 2014 statement in support of his claim, the Veteran explained that he was exposed to jet engine noise while serving in the Air Force as a jet engine mechanic.  He reported that he experienced a ringing in his ears and found himself hard of hearing after the high level of noise he endured.  The Veteran recounted an incident in 1953 in which he performed a ride-along in a jet to assure the instruments were in proper working order and, following landing, he was unable to hear clearly.  He also noticed that his ears were ringing following this incident, a condition which did not clear up immediately.  In addition, the Veteran noted that his post-service "construction" work was as a brick mason and a superintendent, careers in which he was not actually exposed to high levels of noise. 

The Board finds that the above-described evidence provides a basis for reopening the Veteran's claims for service connection for bilateral hearing loss and tinnitus. 

As noted, at the time of the September 2009 AOJ decision, the evidence of record consisted of service treatment records, VA treatment records, and the report of the October 2009 VA examination.  At that time, there was no evidence of an actual diagnosis of hearing loss.  In addition, the September 2009 decision denied service connection for tinnitus based on the fact that there were no complaints of tinnitus while the Veteran was in service, the onset of tinnitus occurred many years following discharge from service, and that the Veteran incurred noise exposure while working in construction.  The March 2014 VA examination shows the Veteran has a diagnosis of hearing loss that meets the VA criteria for a disability.  Further, the Veteran has submitted statements indicating that he had in-service incidents of tinnitus and that he was not exposed to post-service construction noise. 

The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the September 2009 final denial of the claims for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it relates to the disabilities under consideration, establishing a hearing loss disability and relating the Veteran's tinnitus disability to military service.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection for bilateral hearing loss and tinnitus. 

Under these circumstances, the Board concludes that the criteria for reopening the claims for service connection for hearing loss and for tinnitus are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Shade, supra.

Service Connection - Tinnitus

As noted above, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Board further notes that the Court of Appeals for Veterans Claims recently held that tinnitus is to be considered an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309(a).  Fountain v. McDonald, 27 Vet. App. 258 (2015).  Therefore, tinnitus is one of the diseases presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (10 percent and one year, respectively, for organic diseases of the nervous system), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

With chronic disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303(b) , pertaining to the award of service connection the basis of continuity of symptomatology, apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Veteran asserts that his tinnitus is the result of his work in the Air Force as a jet engine mechanic, a position which exposed him to the constant noise of jet engines.  In a September 2014 statement, the Veteran explained that he was close to flight lines while working on jets in service, and that he noticed that his hearing had been degraded and his ears were ringing after such work.  In his August 2015 substantive appeal to the Board, the Veteran explained that he was did not have access to hearing protection while in service and described experiencing hearing loss and tinnitus while still in the Air Force.  He further explained that his post-service employment was not in a high-noise environment and that his Air Force experience was his only such exposure.  

In March 2014, the Veteran underwent a VA audiological examination.  At that time, the VA examiner noted that the Veteran indicated an onset of tinnitus while still in service, following a training exercise.  The examiner did not provide an opinion as to etiology of the Veteran's tinnitus.  In an April 2014 addendum, she indicated that the Veteran's tinnitus was likely a result of his hearing loss and, therefore, not caused by or a result of an in-service event.  However, the examiner did not address any relationship between tinnitus and military noise exposure.  The Board finds that the VA examiner's opinion is of little probative value, as it lacks adequate rationale for a speculative opinion as to the etiology of the Veteran's tinnitus. 

As noted above, the Veteran indicated in multiple statements that he had experienced a ringing in his ears during his military service.  In addition, the record shows that the Veteran underwent a VA examination in October 2009, at which time he indicated his tinnitus had been a "long standing problem."  The Board also notes that, in December 2008, the Veteran was seen at VA for an audiology consult, at which time he indicated his tinnitus became constant in 1954, approximately 4 months after his discharge from service.  

A veteran is competent to describe symptoms that he experienced in service, or at any time after service, when the symptoms he perceived were experienced directly through the senses.  38 C.F.R. § 3.159  (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

The Board finds no significant evidence contradicting the Veteran's account of in-service acoustic trauma from jet engines, and associated tinnitus since his discharge from service.  The Veteran, in statements and medical examinations, has consistently reported that his tinnitus began while in service, and that it has continued since.  Thus, in light of the credibility of the Veteran's statements and the provisions of 38 C.F.R. §§ 3.307  and 3.309(a), the Board finds that evidence of record reasonably demonstrates the occurrence of in-service acoustic trauma and the existence of tinnitus symptoms since discharge from service.  Therefore, the Board resolves all reasonable doubt in favor of the Veteran and finds that his tinnitus is etiologically related to his noise exposure during active military service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  Consequently, service connection for tinnitus is warranted.


ORDER

As new and material evidence to reopen the claim for service connection for bilateral hearing loss has been received, to this limited extent, the appeal is granted.
As new and material evidence to reopen the claim for service connection for tinnitus has been received, to this limited extent, the appeal is granted.

Service connection for tinnitus is granted.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran seeks service connection for bilateral hearing loss, which he claims is a result of noise exposure during service.  The Veteran's service treatment records are silent with regard to a complaint, diagnosis, or treatment for hearing loss.

The March 2014 VA examiner opined in her April 2014 addendum that the Veteran's bilateral hearing loss was less likely as not caused by or a result of his military service.  As rationale for this conclusion, the examiner explained that the Veteran's hearing was within normal limits at the time of his entrance to, and separation from, the Air Force.  Although the examiner noted the Veteran's exposure to military noise, she did not address the relationship between the noise and the Veteran's hearing loss and instead appeared to indicate that the Veteran's post-service construction noise exposure was a cause.  As noted above, the Veteran explained in detail that no such exposure occurred.

Therefore, the Board finds the March 2014 VA examination and its addendum are inadequate for rating purposes.  The examiner's rationale for her conclusion was based on the fact that the Veteran did not have hearing loss upon separation, without taking into account the Veteran's statements of noise exposure in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion). 

The Board notes that the absence of evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Board finds that a new VA medical opinion is necessary to determine whether the Veteran's bilateral hearing loss is related to his military service.  In providing such, the examiner should address the Veteran's in-service noise exposure and his competent reports of hearing loss symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4)(2015) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran's entire claims file, and a complete copy of this remand, to a VA audiologist to obtain an opinion concerning the etiology of the Veteran's bilateral hearing loss.  The need for a new examination is left to the discretion of the examiner offering the addendum opinion.  All appropriate tests and studies should be performed, and all clinical findings should be reported in detail.  

The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or great probability) that any current hearing loss is related to the Veteran's military service, to include his claimed noise exposure due to his proximity to jet engines. 

The examiner should consider all evidence of record, including lay statements pertaining to the onset and continuity of symptomatology of such disorders and medical records.  The examiner must consider the known causes for any diagnoses made and provide rationale for why one cause might be selected over another in this particular case.  Any opinions offered must be accompanied by clear rationale consistent with the evidence of record.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


